
	
		I
		112th CONGRESS
		1st Session
		H. R. 2032
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Frank of
			 Massachusetts (for himself, Mr.
			 Goodlatte, Ms. Wasserman
			 Schultz, Mr. Culberson,
			 Mr. Payne,
			 Mr. Moran,
			 Mr. Rush, Mrs. McMorris Rodgers,
			 Mr. Manzullo, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To protect the interests of each resident of intermediate
		  care facilities for the mentally retarded in class action lawsuits by federally
		  funded entities involving such residents and in Department of Justice actions
		  that could result in an agreement to move such a resident from that resident’s
		  facility.
	
	
		1.Purposes;
			 definitions
			(a)PurposesThis
			 Act is enacted to further carry out the Congressional intent of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 and the
			 Americans with Disabilities Act and the Supreme Court decision in Olmstead v.
			 L.C., 527 U.S. 581 (1999) to permit individuals with disabilities and their
			 legal representatives to choose where to live from a full continuum of
			 options—
				(1)by prohibiting
			 class action lawsuits by federally funded entities unless the residents of
			 ICFs/MR are given notice of the proposed action and an opportunity to opt out;
			 and
				(2)by permitting
			 such residents and their legal representatives to intervene in such
			 lawsuits.
				(b)DefinitionsIn
			 this Act, the terms ICF/MR and ICFs/MR refer,
			 respectively, to an intermediate care facility for the mentally retarded and
			 intermediate care facilities for the mentally retarded.
			2.Protecting the
			 interests of each resident of an ICF/MR in class action lawsuits involving such
			 resident
			(a)In
			 generalNotwithstanding any other provision of law, no entity
			 that receives funds from the Federal Government may use such funds to file a
			 class action lawsuit involving the residents of an ICF/MR unless the resident
			 (or, if there is a legal representative of the resident, such legal
			 representative), after receiving notice of the proposed class action lawsuit,
			 has the opportunity to elect not to have the action apply to the
			 resident.
			(b)Notices;
			 resident right of withdrawal from lawsuit
				(1)Plaintiff
			 notice of proposed lawsuit to facilityIf an entity uses funds
			 from the Federal Government to file a class action lawsuit involving the
			 residents of an ICF/MR, the entity shall provide notice of the proposed lawsuit
			 to the facility at least 90 days before the date of filing of the
			 lawsuit.
				(2)Facility notice
			 of proposed lawsuit to residentsNot later than 30 days after the
			 date the facility receives such notice, the facility shall provide notice of
			 the proposed class action lawsuit to each resident of such facility on behalf
			 of which the lawsuit is proposed to be filed and, if there is a legal
			 representative of such a resident, to such representative.
				(3)Resident right
			 to withdraw from lawsuitA resident (or, if there is a legal
			 representative of such a resident, the legal representative) may elect not to
			 be part of such a proposed lawsuit by filing a notice of such decision with the
			 facility within 60 days of the date the facility notifies the resident or legal
			 representative of the proposed class action lawsuit.
				(c)Legal
			 representative definedIn this section of the Act, the term
			 legal representative means, with respect to a resident of ICF/MR,
			 an individual who has been appointed under State law to be a legal guardian,
			 conservator, or other representative for the resident and who is authorized
			 under law to make decisions on behalf of the resident with respect to care and
			 treatment of the resident in the facility.
			(d)Effective
			 dateThis section shall apply to lawsuits filed after the date of
			 the enactment of this Act.
			3.Protecting the
			 interests of each resident of an ICF/MR in actions conducted by the Department
			 of Justice that affect their choice of residency
			(a)Resident
			 involvement in Department actions involving residents of
			 ICFs/MRIn any action taken by the Department of Justice,
			 including investigations and other actions under the Americans with
			 Disabilities Act, the Civil Rights for Institutionalized Persons Act, and any
			 other Act, that involves the residents of an ICF/MR, the Department shall
			 consult with the residents (or, if a resident has a legal representative, the
			 resident's legal representative) among all other interested parties before
			 taking action.
			(b)Resident right
			 of intervention in Department actions involving residents of
			 ICFs/MRIn any action under subsection (a), a resident (or, if a
			 resident has a legal representative, the resident's legal representative) shall
			 have the right to intervene in the proceeding.
			(c)Effective
			 dateThis section shall apply to all actions taken by the
			 Department of Justice after the date of the enactment of this Act.
			4.Preservation of
			 States' rightsNothing in this
			 Act shall be construed to require a State (as defined for the purposes of title
			 XIX of the Social Security Act) to include ICFs/MR services as an option under
			 its Medicaid plan under such title.
		
